Exhibit 10.3

 

Eleventh Amendment to Construction Loan Agreement

 

This Eleventh Amendment to Construction Loan Agreement is dated as of the 30th
day of March, 2006, and is by and between LSCP, LLLP, an Iowa limited liability
limited partnership (“BORROWER”) and FIRST NATIONAL BANK OF OMAHA (“BANK”), a
national banking association established at Omaha, Nebraska.

 

WHEREAS, the BANK and BORROWER executed a written Construction Loan Agreement
dated as of July 25, 2002, which, together will all amendments thereto, is
collectively called the “AGREEMENT”.

 

WHEREAS, the BORROWER has requested a waiver of Section 6.4.12 of the AGREEMENT
to allow for a $5,700,000 capital project outside of the $1,000,000 annual
Capital Expenditure limit. This capital project will consist of the purchase and
construction of two 500,000 bushel cement grain bins in anticipation of the
potential 40MM gallon plant expansion, which is scheduled to begin in
August 2006.

 

WHEREAS, the BORROWER has requested interim financing of $5,673,025 to finance
the construction of grain storage bins (“BRIDGE LOAN”) which will be paid off
with permanent financing prior to LOAN TERMINATION DATE.

 

Now, Therefore, in consideration of the AGREEMENT, and their mutual promises
made herein, BANK and BORROWER agree as follows:

 

1.                                       Terms which are typed herein as all
capitalized words and are not defined herein shall have same meanings as when
described in the AGREEMENT.

 

2.                                       BORROWER acknowledges and agrees it
owes BANK (as part of its OBLIGATIONS):

 

•                  TERM NOTE 2 which has a current principal balance of
$12,025,680.34;

•                  TERM NOTE 3 which has a current principal balance of
$5,876,324.02;

•                  TERM NOTE 4 which has a current principal balance of $0, and
a commitment of $5,000,000;

•                  REVOLVING NOTE which has a current principal balance of $0,
and a commitment of $3,500,000

 

3.                                       Paragraph 1.19 of the AGREEMENT is
hereby amended to read as follows, effective immediately:

 

1.19                           “LOAN TERMINATION DATE” means the earliest to
occur of the following: (i) as the REVOLVING NOTE, March 30, 2007; as to TERM
NOTE 2, TERM NOTE 3, and TERM NOTE 4 June 1, 2008; as to BRIDGE NOTE October 1,
2006; (ii) the date the OBLIGATIONS are accelerated pursuant to this AGREEMENT;
and (iii) the date BANK receives (a) notice in writing from BORROWER of
BORROWER’s election to terminate this AGREEMENT and (b) indefeasible payment in
full of the OBLIGATIONS.

 

--------------------------------------------------------------------------------


 

4.                                       The following additional paragraphs
2.17 and 2.18 shall be added to the AGREEMENT, immediately following existing
paragraph 2.16:

 

2.17                           BRIDGE LOAN. The BANK agrees, on the terms and
subject to the conditions hereinafter set forth, to make, from time to time
during the period from the date of execution of this AGREEMENT to and including
the LOAN TERMINATION DATE disbursements to the BORROWER in an aggregate
principal amount not to exceed the amount of the BRIDGE LOAN for the sole
purpose of paying approved costs of the grain storage bins.

 

2.18                           “BRIDGE NOTE” means the promissory note of the
BORROWER in the form of Exhibit 11-A evidencing borrowings under the BRIDE LOAN
of up to a maximum amount of Five Million Six Hundred Seventy Three Thousand
Twenty Five ($5,673,025) Dollars. Notwithstanding any provisions of BRIDGE NOTE,
interest shall be payable at the rate provided therein only on such portions of
the BRIDGE LOAN proceeds as actually have been disbursed pursuant to this
AGREEMENT. Prior to LOAN TERMINATION DATE, BORROWER shall pay BANK interest
only, due quarterly beginning June 1, 2006. On LOAN TERMINATION DATE, the
outstanding balance of BRIDGE NOTE will either be (a) added to the principal
balance of TERM NOTE 3, on terms acceptable to BANK, or (b) paid from proceeds
from a new loan between BORROWER and BANK for the purpose of future expansion
funded at or prior to LOAN TERMINATION DATE.

 

5.                                       Paragraph 6.4.12 of the AGREEMENT is
hereby amended to read as follows, effective immediately:

 

6.4.12                  Make, or commit to make, capital expenditures (including
the total amount of any capital leases) in an aggregate amount exceeding
$1,000,000 in any single fiscal year, including the current fiscal year;
provided, however, BANK consents to BORROWER’s expenditure of up to
$5,700,000.00 in capital expenditures, in addition to the foregoing limitation,
during the fiscal year 2006 for the purchase and construction of two 500,000
bushel cement grain bins.

 

6.                                       BORROWER certifies by its execution
hereof that the representations and warranties set forth in Section 5 of the
AGREEMENT are true as of this date (except as to the status of BORROWER being a
limited partnership) and further certifies that no EVENT OF DEFAULT under the
AGREEMENT, and no event which, with the giving of notice or passage of time or
both, would become such an EVENT OF DEFAULT, has occurred as of this date.

 

7.                                       Except as amended hereby the parties
ratify and confirm as binding upon them all of the terms of the AGREEMENT.

 

8.                                       Counterparts. This Amendment may be
executed in counterparts, each of which shall constitute an original, but all of
which when taken together shall constitute but one contract, and shall become
effective when copies hereof which, when taken together, bear the signatures of
each of the parties hereto, shall be delivered to BANK.

 

--------------------------------------------------------------------------------


 

In witness whereof the parties set their hands as of the date first written
above.

 

First National Bank of Omaha

LSCP, LLLP,

 

an Iowa Limited Liability Limited Partnership

 

By Little Sioux Corn Processors, L.L.C., Its

 

General Partner

 

 

 

 

By:

 

/s/ Brad Brummund

 

By:

 

/s/ Stephen G. Roe

 

 

 

Brad Brummund,

 

 

Steve Roe, President of Little

 

 

Commercial Loan Officer

 

 

Sioux Corn Processors, L.L.C.

 

NOTARY ACKNOWLEDGMENT

 

STATE OF IOWA

)

 

 

) ss.

[SEAL]

COUNTY OF

Sioux

 

)

 

 

On this 10th day of March, 2006, before me, the undersigned, a Notary Public,
personally appeared Steve Roe, President of Little Sioux Corn Processors,
L.L.C., General Partner of LSCP, LLLP, on behalf of said entity, who executed
the foregoing instrument, and acknowledged that he executed the same as his
voluntary act and deed.

 

 

 

/s/ Charles Hofland

 

 

Notary Public

 

--------------------------------------------------------------------------------


 

EXHIBIT 11-A

TERM PROMISSORY NOTE

(BRIDGE NOTE)

 

Omaha, Nebraska

$5,673,025.00

Note Date: March 30, 2006

Maturity Date: October 1, 2006

 

On or before October 1, 2006, LSCP, LLLP (“BORROWER”) promises to pay to the
order of First National Bank of Omaha (“BANK”) at any of its offices in Omaha,
Nebraska the principal sum hereof, which shall be Five Million Six Hundred
Seventy Three Thousand Twenty Five and no/100 ($5,673,025.00) Dollars or so much
thereof as may have been advanced by BANK and shown on the records of the BANK
to be outstanding, under this Note and the Construction Loan Agreement
(“AGREEMENT”) executed by the BANK and BORROWER dated as of July 25, 2002, as it
may, from time to time, be amended. This Note evidences BRIDGE NOTE identified
in the AGREEMENT.

 

Interest on the principal amount outstanding shall accrue based on three month
LIBOR + 280 basis points. Interest shall be calculated on the basis of a 360-day
year, counting the actual number of days elapsed. Interest on this promissory
note shall be payable quarterly beginning June 1, 2006, and the principal
balance due on Maturity Date.

 

The AGREEMENT contains additional terms of this Note, including, but not limited
to enumerated events of default, and the granting of liens to secure BORROWER’s
performance. All capitalized terms not otherwise defined herein shall have the
same meanings as set forth in the AGREEMENT.

 

As provided in the AGREEMENT, upon any such enumerated default, BANK
may accelerate the due date of this Note and declare all obligations set forth
herein immediately due and payable, and BANK shall also have such other remedies
as are described in the AGREEMENT and are provided by law. All makers and
endorsers hereby waive presentment, demand, protest and notice of dishonor,
consent to any number of extensions and renewals for any period without notice;
and consent to any substitution, exchange or release of collateral, and to the
addition or releases of any other party primarily or secondarily liable.

 

Executed as of the 10 day of April, 2006.

 

 

LSCP, LLP,

 

An Iowa Limited Liability Limited Partnership

 

By Little Sioux Corn Processors, L.L.C.,

 

Its General Partner

 

 

 

 

 

By:

/s/ Stephen G. Roe

 

 

 

Steve Roe, President of Little

 

 

Sioux Corn Processors, L.L.C.

 

--------------------------------------------------------------------------------


 

LSCP, LLLP

 

2000071930-003

 

REVOLVING PROMISSORY NOTE

 

Omaha, Nebraska

 

$3,500,000.00

Note Date: March 31, 2006

 

Maturity Date: March 30, 2007

 

On or before March 30, 2007, LSCP, LLLP (“BORROWER”) promises to pay to the
order of First National Bank of Omaha (“BANK”) at any of its offices in Omaha,
Nebraska the principal sum hereof, which shall be Three Million Five Hundred
Thousand and no/100 ($3,500,000.00) Dollars or so much thereof as may have been
advanced by BANK and shown on the records of the BANK to be outstanding, under
this Note and the loan agreement executed by the BANK and BORROWER dated as of
July 25, 2002, as it may, from time to time, be amended.

 

Interest on the principal amount outstanding shall accrue based on a one month
LIBOR + 380 basis points. Interest shall be calculated on the basis of a 360-day
year, counting the actual number of days elapsed. Interest on this promissory
note shall be payable monthly.

 

The interest rate applicable to this promissory note is subject to reduction
based on the business results of BORROWER. During any one-month INTEREST PERIOD
that BORROWER maintains the following ratios, measured for the prior INTEREST
PERIOD, the interest rates will adjust accordingly:

 

If INDEBTEDNESS to NET WORTH is:

 

Interest rate will be:

Greater than 1.30:1.00

 

one month LIBOR plus 380 basis points

Greater than 1.10:1.00, but less than or

 

one month LIBOR plus 355 basis points

equal to 1.30:1.00

 

 

Greater than .90:1.00, but less than or

 

one month LIBOR plus 330 basis points

equal to 1.10:1.00

 

 

Greater than .70:1.00, but less than or

 

one month LIBOR plus 305 basis points

equal to .90:1.00

 

 

Less than or equal to .70:1.00

 

one month LIBOR plus 280 basis points

 

This note is executed pursuant to a Construction Loan Agreement dated as of
July 25, 2002, between BANK and BORROWER (the “AGREEMENT”). The AGREEMENT
contains additional terms of this Note, including, but not limited to enumerated
events of default, and the granting of liens to secure BORROWER’s performance.
All capitalized terms not otherwise defined herein shall have the same meanings
as set forth in the AGREEMENT.

 

As provided in the AGREEMENT, upon any such enumerated default, BANK
may accelerate the due date of this Note and declare all obligations set forth
herein immediately due and payable, and BANK shall also have such other remedies
as are described in the AGREEMENT and are provided by law. All makers and
endorsers hereby waive presentment, demand, protest and notice of dishonor,
consent to any number of extensions and renewals for any period without notice;
and consent to any substitution, exchange or release of collateral, and to the
addition or releases of any other party primarily or secondarily liable.

 

Executed as of the 10 day of April, 2006.

 

 

LSCP, LLLP, and Iowa Limited Liability Limited

 

Partnership

 

by Little Sioux Corn Processors, L.L.C.,

 

Its general partner

 

 

 

By:

 

/s/ Stephen G. Roe

 

 

 

 

Steve Roe, President of

 

 

 

Little Sioux Corn Processors, L.L.C.

 

--------------------------------------------------------------------------------